Citation Nr: 1630768	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  11-01 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for migraine headaches.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran submitted a timely notice of disagreement, and VA sent him a statement of the case (SOC) in August 2005. 

In a May 2010 decision, the RO held that the Veteran had not submitted a timely substantive appeal with the August 2005 SOC.  An April 2013 Board decision held that VA had failed to provide the Veteran a copy of the August 2005 SOC.  As a result of the RO's failure, the Veteran had never been provided the opportunity to submit a substantive appeal, and the September 2004 rating decision was not final. The Board remanded the claim in April 2013 with the instruction to provide the Veteran an SOC. 

In June 2015, the AOJ sent the Veteran a copy of an August 2005 SOC.  The next month, the Veteran submitted a VA Form 9 to perfect his appeal.  The AOJ subsequently denied the Veteran's claim in a July 2015 supplemental statement of the case (SSOC).  This matter was last before the Board in October 2015, at which time it was remanded for additional development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In his July 2015 substantive appeal (VA Form 9), the Veteran indicated that he wanted to appear at a Board hearing by live videoconference.  The Board finds no evidence that this request has been withdrawn or that the hearing has been scheduled.  The previous Board hearing had addressed the issue of whether VA had failed to provide the Veteran a copy of the SOC.  The Veteran's most recent request for a hearing was in response to the SOC that addressed the merits of the claim of service connection.  Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. As the Veteran has not yet been afforded the opportunity to offer testimony on the issue on appeal, the merits of the claim of service connection, and because the RO currently schedules Board video-conference and Travel Board hearings, a remand of this matter to the RO for scheduling of the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the earliest available opportunity on the issue of entitlement to service connection for migraine headaches.  Notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b).  After the hearing, return the claims file to the Board in accordance with current appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




